Citation Nr: 1422258	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-18 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement for expenses incurred for non-VA treatment at Lawnwood Regional Medical Center on September 26, 2010. 


REPRESENTATION

 Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center in West Palm Beach, Florida.  The Veteran initially requested a Board hearing in this appeal, but he withdrew that request in August 2013.  The evidence includes a paper medical appeals file and electronic paperless claims files.


FINDINGS OF FACT

At the time of the non-VA treatment at issue, the Veteran was permanently and totally disabled due to service-connected disability, the non-VA treatment was rendered for a medical emergency, and a VA facility was not feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical expenses incurred for unauthorized non-VA treatment at Lawnwood Regional Medical Center on September 26, 2010, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2002); 38 C.F.R. § 17.120 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran sought non-VA treatment on June 26, 2010, for left-sided chest pain that had been occurring off and on for three days, and was not easing.  He complained of sharp pain, and he indicated that the pain had increased despite taking medication (nitroglycerin) shortly before he sought such treatment.  The Veteran's medical conditions include PTSD, hypertension, diabetes mellitus, and gastroesophageal reflux disease, with a family history of coronary artery disease.  He denied having prior similar symptoms.  The nearest VA facility was approximately 60 miles away.  See private records, notice of disagreement.  

The Veteran has been in receipt of 100 percent service connection for posttraumatic stress disorder (PTSD) since 1993, which is permanent in nature.  Resolving doubt in the Veteran's favor, the criteria for payment or reimbursement of unauthorized non-VA treatment under 38 U.S.C.A. § 1728 are met.  See 38 U.S.C.A. §§ 1728(a), (c), 5107; 38 C.F.R. § 17.120.  Although the Veteran had no chest pain by the time he arrived at the emergency room, and the condition was ultimately determined to be non-emergent in nature, a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health under these circumstances.  Further, a VA facility was not feasibly available, and an attempt to seek authorization beforehand would not have been reasonable, due to the long distance and persistent symptoms that were believed to be emergent.  Id.


ORDER

Payment or reimbursement for expenses incurred for non-VA treatment at Lawnwood Regional Medical Center on September 26, 2010, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


